Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed July 2, 2021.
The earliest effective filing date of this AIA  application is seen as July 2, 2020, the date of the earliest priority application (United States provisional patent application serial number 63/047,522) for any claims which are fully supported under 35 U.S.C. 112(a) by the provisional application.
The effective filing date of this AIA  application is seen as July 2, 2021, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The claims originally filed July 2, 2021 by preliminary amendment are entered, currently outstanding, and subject to examination.
This action is in response to the filing of November 22, 2022.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
none
3-9, 18-23, 25-27, 37, 39, 41, 42, 45, 46, & 50
Cancelled:
none
28-34 & 51-62
Withdrawn:
none, but see below
none
Added:
none
none

Claims 1-27 and 35-50 are currently pending.
No claims were amended.
No claims were cancelled.
No claims were withdrawn.  However, due to Applicant’s election, claims 35-50 have been withdrawn by examiner.
No claims were added.
Claims 1-27 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Election/Restrictions
Applicant's election without traverse of invention A in the reply filed on November 22, 2022 is acknowledged.
Having elected invention A, claims 1-27 are outstanding and subject to examination.  The remaining claims (35-50) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant elected without traverse.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Applicant should check the claims closely for all structures, steps, and relationships to ensure that they are present in the drawings.
The following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim(s)
Feature Not Shown
18
the optical fiber connectors of the plurality of connector assemblies and the ports of the plurality of port assemblies lie in a single plane
22
rack-and-pinion drive, a screw drive, or a worm gear drive
23
first optical fiber connector being slidable along the shaft
25
the actuation mechanism includes a slider-crank mechanism

Applicant may have other claimed configurational and/or geometrical features that are not shown in the drawings.  Examiner suggests that Applicant review its claims and drawings to ensure that all claimed features are shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 20, 26, and 27 rejected under U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0308178 of Chu et al. (Chu).
With respect to claim 1, Chu discloses an optical switch (Figs. 2-6) comprising:
a first connector assembly (Fig. 4, 18, 28, and 30) including a first optical fiber connector (optical fiber connection plug 18) and a first optical fiber (¶ 21, "wherein the input terminal of the optical fiber connection plug 18 connects with an optical signal source (not shown in the drawings) via an optical fiber") having an end extending from the first optical fiber connector (per Fig. 4);
a plurality of optical port assemblies (Fig. 2, optical fiber connection sockets 12) fixed in position relative to each other (Fig. 2);
a frame assembly (Fig. 3) including a first frame (movable carrier plate 10),
the first frame being directly attached to the connector assembly or directly attached to the plurality of port assemblies (in this case, both);
wherein the first frame is moveable to align the first optical fiber connector with any one of the port assemblies (¶ 21, "a driving device 20 driving the movable carrier plate 10 to carry one of the optical fiber connection sockets 12 to a position corresponding to the optical fiber connection plug 18"), and
wherein the first optical fiber connector (18) is insertable into each one of the port assemblies (12) when the first optical fiber connector (18) is aligned with a respective one of the port assemblies (12) by moving the first optical fiber connector or the respective port assembly aligned with the first optical fiber connector along a single axis and into the respective port assembly (¶ 21, "a driving device 20 driving the movable carrier plate 10 to carry one of the optical fiber connection sockets 12 to a position corresponding to the optical fiber connection plug 18, whereby the optical fiber connection socket 12 can be coupled to the optical fiber connection plug 18").
With respect to claim 2, Chu as set forth above discloses the optical switch of claim 1, including one wherein
the plurality of port assemblies (12) are aligned around a linear or curvilinear axis (per the spindle of Figs. 3 and 4) and each pair of adjacent ports of the plurality of port assemblies are spaced apart the same fixed distance from each other (per Fig. 2).
With respect to claim 3, Chu as set forth above discloses the optical switch of claim 1, including one further comprising
a drive mechanism (servo device 26) attached to the first connector assembly (Fig. 4, 18, 28, and 30) and configured to apply a force to the first connector assembly (at rocking arm 28) to insert the first optical fiber connector into any one of the port assemblies (per Fig. 4), and
wherein the drive mechanism changes from a compression state or a tension state to a relaxed state to cause the first optical fiber connector to be inserted into one of the port assemblies (same product/same features, see below).
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01(I).
Consequently, because Chu as set forth above provides the structure of claim 3, the combination is seen as also providing the same claimed properties or functions of claim 3.
Unsupported features are seen to directly result from the supported/claimed structures.  No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Below, this analysis is referred to as “same product/same features”.
With respect to claim 4, Chu as set forth above discloses the optical switch of claim 1, including one wherein
the first frame is attached to the first optical fiber connector.
Fig. 5.
With respect to claim 5, Chu as set forth above discloses the optical switch of claim 1, including one wherein
the first frame is attached to each of the plurality of port assemblies.
Figs. 2 and 6.
With respect to claim 6, Chu as set forth above discloses the optical switch of claim 1, including one wherein
each one of the plurality of port assemblies includes a port defining an opening, and
wherein each of the openings of the plurality of port assemblies lie substantially within a first plane such that the first optical fiber connector is inserted in an orthogonal direction to the first plane.
Figs. 2 and 6.
With respect to claim 7, Chu as set forth above discloses the optical switch of claim 1, including one wherein
each one of the plurality of port assemblies (12) includes a port defining an opening, and
wherein the openings of the plurality of port assemblies are arranged in a circular pattern.
Fig. 2
With respect to claim 20, Chu as set forth above discloses the optical switch of claim 1, including one further comprising
an actuation mechanism configured for driving the first connector assembly to insert the first optical fiber connector into the respective one of the port assemblies aligned with the first optical fiber connector.
Figs. 4 and 5
With respect to claim 26, Chu as set forth above discloses the optical switch of claim 1, including one wherein
the first frame is controlled from a remote location such that the first frame moves only upon direction received from the remote location.
Fig. 3 shows control panel 24 which is remote from the connection area.
With respect to claim 27, Chu as set forth above discloses the optical switch of claim 1, including one wherein
any one or any combination of the port assemblies includes an adapter and a connector assembly inserted into the adapter.
Figs. 4 and 5 at 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-11, 18, and 19 are rejected under U.S.C. § 103 as being unpatentable over Chu as set forth above.
With respect to claim 8, Chu as set forth above discloses the optical switch of claim 1, but not one further comprising
a plurality of connector assemblies including the first connector assembly (Fig. 4, 18, 28, and 30),
each one of the plurality of connector assemblies being identical to the first connector assembly,
wherein optical fiber connectors of each one of the plurality of connector assemblies are configured for alignment with and insertion into each one of the port assemblies.
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.04(VI)(B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate connector assemblies along the lines of regarding duplication of parts, above, in a system according to Chu in order to provide more optical switching.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the reference(s)) to yield predictable results (an optical switching system).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
a plurality of connector assemblies including the first connector assembly,
each one of the plurality of connector assemblies being identical to the first connector assembly,
wherein optical fiber connectors of each one of the plurality of connector assemblies are configured for alignment with and insertion into each one of the port assemblies.
With respect to claim 9, Chu as set forth above discloses the optical switch of claim 8, including one further comprising
an arm that pushes or pulls a selected optical fiber connector of the optical fiber connectors of the plurality of connector assemblies to insert the selected optical fiber connector into a respective one of the port assemblies aligned with the selected optical fiber connector.
Figs. 4 and 5.
With respect to claim 10, Chu as set forth above discloses the optical switch of claim 9, including one wherein
the arm (28) rotates or revolves about an arm axis (Figs. 4 and 5 show the rotation) and includes a finger (link 30) that extends toward or away from the arm axis,
the finger (30) being configured for contacting a connector surface of the selected optical fiber connector to move the selected optical fiber connector into the respective one of the port assemblies aligned with the selected optical fiber connector (Figs. 4 and 5).
With respect to claim 11, Chu as set forth above discloses the optical switch of claim 10, including one wherein either one or both of
(i) the selected optical fiber connector moves toward or away from the arm axis or
(ii) the finger moves toward or away from the arm axis such the finger overlaps with the connector surface of the selected optical fiber connector, the finger overlapping the connector surface when the finger contacts the connector surface to move the selected optical fiber connector into a port defined by the respective one of the port assemblies aligned with the selected optical fiber connector.
Chu shows (i) in Figs. 4 and 5.
With respect to claim 18, Chu as set forth above discloses the optical switch of claim 8, including one wherein
each one of the plurality of port assemblies includes a port configured for receiving each one of the optical fiber connectors of the plurality of connector assemblies, and
wherein the optical fiber connectors of the plurality of connector assemblies and the ports of the plurality of port assemblies lie in a single plane.
When connected per the configuration of claim 8, the single plane aspect would also occur.
With respect to claim 19, Chu as set forth above discloses the optical switch of claim 8, but not one wherein
each one of optical fiber connectors of the plurality of connector assemblies is an MPO connector.
However, MPO connectors are a known standard per U.S. Patent Application Publication No. 2010/0046885 of Chen (Chen).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known industry standard in a system according to Chu as set forth above in order to provide compatibility in connections and use.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the reference(s)) to yield predictable results (an optical switching system).  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).

Allowable Subject Matter
Claims 12-17 and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowability:
The prior art does not teach or suggest
the particular configuration of elements regarding the arm (claim 12) and the rotatable actuation mechanism (claim 21).
No references were found that supported these features.
The cited references are seen as providing the closest related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant’s publication US 20220003935 A1 of January 6, 2022 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to photonic/optical switching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) HOLLWEG can be reached on (571) 270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
December 4, 2022